Citation Nr: 1743712	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-05 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 2001 for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 14, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

3.  Whether the failure to grant service connection for an acquired psychiatric disorder, to include PTSD, in an October 11, 1988 rating decision constituted clear and unmistakable error (CUE).

4.  Whether there was CUE in a December 16, 2004 rating decision that granted an effective date of February 14, 2004 for TDIU.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to April 1988.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By that rating action, the RO denied effective dates earlier than May 15, 2001 and February 14, 2004 for the awards of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and TDIU, respectively.

In December 2014, the Board denied the Veteran's claims.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2015, the Court granted the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In February 2016, the Board remanded the appeal for development consistent with the JMR.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, the December 2014 Board decision denied (1) entitlement to an effective date earlier than May 15, 2001 for the award of service connection for an acquired psychiatric disorder, to include PTSD, to include on the basis that there was CUE in an October 1988 rating decision, and (2) entitlement to an effective date earlier than February 14, 2004 for the award of a TDIU, to include on the basis of CUE.  The parties to the JMR essentially found that the Board had improperly taken jurisdiction over the two CUE claims.  Since a claimant's assertion of a particular CUE theory by the RO constitutes a distinct claim, and the Veteran never perfected an appeal as to those two issues, the parties to the JMR found that the Board had no basis to adjudicate those issues or, alternatively, that it provided inadequate reasons and bases as to why it was appropriate to have taken jurisdiction over the CUE claims.

In February 2016, the Board, finding the appeals for earlier effective dates and the CUE claims to be intertwined, remanded the appeal for the RO to adjudicate in the first instance whether there was CUE in the October 1988 rating decision and whether there was CUE in the December 2004 rating decision.  The RO did so in an August 2016 rating decision, and in September 2016, the representative timely appealed that decision.  However, no statement of the case has been issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  While current Board policy is to decline jurisdiction over issues where, as here, the RO has acknowledged the notice of disagreement and is currently processing the appeal, because these issues are intertwined, and in light of the procedural history of this case, here, the Board will take jurisdiction over these issues, as indicated above on the title page and in accordance with Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing whether there was CUE in the October 1988 rating decision and whether there was CUE in the December 2004 rating decision.  If, and only if, the Veteran or her representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




